Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 1992, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant was employed at a hospital until January 1991, after which he applied for and collected unemployment insurance benefits. Although in his application for benefits claimant indicated that he was not an officer in any corporation and did not perform services for any family corporation, during the time he was receiving benefits he was the president of a medical supply corporation which he and his wife had formed and was actively involved in the affairs of that corporation. There is substantial evidence in the record to support the Board’s conclusion that claimant was not totally unemployed during the period in question and that he made willful false statements to obtain benefits. We also conclude that the overpayments made to claimant were properly deemed recoverable.
Cardona, P. J., Crew III, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.